UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1708



ROGER C. GLIDDEN,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-98-131-2)


Submitted:   September 9, 1999         Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger C. Glidden, Appellant Pro Se. Joseph L. Brinkley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Glidden appeals the district court’s order affirming the

decision of the Commisioner of the Social Security Administration

that Glidden is receiving proper social security retirement bene-

fits. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See Glidden v. Commissioner of the

Social Security Administration, No. CA-98-131-2 (W.D.N.C. Apr. 22,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2